899 F.2d 1222
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Brenda K. REEVES, Individually, Plaintiff-Appellee,v.DIGITAL EQUIPMENT COMPANY, Defendant-Appellant.
No. 90-3063.
United States Court of Appeals, Sixth Circuit.
April 11, 1990.

1
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges;  and JOHN FEIKENS, Senior District Judge*

ORDER

2
The defendant, Digital Equipment Corporation, appeals an order denying its motion to dismiss and enforce a settlement agreement and an order denying reconsideration of the same.  A Clerk's order was issued by this Court on February 15, 1990, directing the defendant to state why the appeal should not be dismissed for lack of a final, appealable order.  The defendant has responded.


3
The defendant argues that the district court's nonfinal order "falls squarely within the collateral order doctrine and the jurisdiction of this Court."    A nonfinal order is an appealable collateral order if it:  1) conclusively determines the disputed question;  2) resolves an important issue completely separate from the merits;  and, 3) renders a decision which is effectively unreviewable on appeal from a final judgment.   Moses H. Cone Memorial Hospital v. Mercury Construction Corp., 460 U.S. 1, 11-12 (1983), citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978).  Upon careful review and consideration, we conclude that the orders in the instant case are not immediately appealable collateral matters.   See Odomes v. Nucare, Inc., 653 F.2d 246, 252 (6th Cir.1981) (refusal to enforce settlement reviewed after final judgment).  Even were we to accept this appeal for review, the orders sought to be appealed do not set forth findings of fact for our review.   See United States v. Woods, 885 F.2d 352 (6th Cir.1989).


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of a final, appealable order.  Rule 9(b)(1), Local Rules of the Sixth Circuit.



*
 The Honorable John Feikens, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation